DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. Applicant argues, on page 7 first paragraph, that in current application, firstly the shape of frames face cavity is warped to become in shape of user's face so that not only the face but the outer boundary of user's face should be preserved to provide 100% realistic face replace effect. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the shape of frames face cavity is warped to become in shape of user's face) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 7 last paragraph, that Huang is simple face replace operation after quoting  paragraphs [0132], [0206] and [0207] form the specification, and then concludes that Huang never talk about this. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., paragraphs [0132], [0206] and [0207] from the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner confirms that Huang discloses all the limitations recited in claim1.
Applicant argues, on page 8 second paragraph, that the reshaping of the body portion in the current invention is substantially different with respect to Siedel, and quotes paragraphs [0205] and [0206] from the specification. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., warping the body portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 8 fifth paragraph, that It is done without manual effort in present invention while here in case of Seidel, they need to do it manually. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., done without manual effort) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 9 fifth paragraph, that warping is done on the frame of scene video considering the different portion of body and in a coherent manner to make a change in body shape & size. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., warping is done on the frame of scene video) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 9 last paragraph, that on present invention that we do warping on body portions to show a shape & size change in scene frame. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., warping on body portions to show a shape & size change in scene frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant argues, on page 10 second paragraph, that the present invention needs to just apply the warping. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to just apply the warping) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 10 third paragraph, that Like Huang, Seidel also fails to disclose all the elements of the claim. The examiner respectfully disagrees. Huang teaches all the limitations of claim 1.
Applicant argues, on page 10 third paragraph, that  claim 1 is inventive over HUANG in view of Seidel. Due to dependencies on claim 1, all other claims 2-20 are also inventive with regard to HUANG in view of Seidel. The examiner respectfully disagrees. Huang teaches all thee limitations of claim 1. Therefore, claim 1 is maintained rejected and dependent claims 2-20 are not inventive by dependencies on a rejected claim.
Applicant argues, on page 10 fourth paragraph, that  Dreessen doesn't disclose about positioning of a face at all in the video, and therefore, cannot be considered relevant to the instant invention. The examiner respectfully disagrees. Dreessen discloses editing video by removing background, thus it is relevant to the instant invention.  Huang discloses positioning of a face in a video. Therefore, Huang is modified by incorporating Dreessen background removal to teach claim 9.
Applicant argues, on page 10 last paragraph, that Garrido fails to disclose all the elements of claim 1. The examiner respectfully disagrees. Huang discloses all the elements of claim 1, and Garrido teaches the additional limitations of claims12, 14, 18, and 20.
Applicant argues, on page 11 second  paragraph, that Sharma does not teach face replacement based on facial features. However. This limitation is disclosed by Huang [0030], [0039]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues, on page 11 third paragraph, that the user face is just placed at that position which will not provide a seamless body look in a video in Sharma. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., provide a seamless body look in a video) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 11 third paragraph, that face is placed from behind the frame scene so that it looks seamless is not disclosed in Sharma. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., face is placed from behind the frame scene so that it looks seamless) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 11 last paragraph, that in our case there is deep tech analysis is done while replacing the face to make is a seamless outcome. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., deep tech analysis is done while replacing the face to make is a seamless outcome) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 12 fourth paragraph, that technology shown in Sharma can't produce clean results while current application is meant to produce very clean output. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., producing very clean output) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 12 last paragraph, that  Huang does not cover features as claimed in the amended claim 1 and concludes on page 13 first paragraph that claim 1 that the amended claim 1 is patentable with respect to the HUANG, Seidel, Dreessen, Garrido and Sharma. The examiner respectfully disagrees. Huang disclose all the limitations of claim 1.
Applicant argues, on page 13 first paragraph, that claims 2-20 are patentable by virtue of their dependency on the amended claim 1. The examiner respectfully disagrees. Since claim 1 is maintained rejected claims 2-20 are not patentable by virtue of their dependency on the amended claim 1.
Applicant argues, on page 14 last paragraph, as the priority is updated to correctly recognize this PCT National State application as filed, the Huang is no longer prior art. The examiner respectfully disagrees. the application is filed under 35 USC 111 with no priority claims. See the Petition decision, dated 11/18/2019,  dismissing the applicant request to convert the application to a national stage application under U.S.C. 371.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 20190005305 A1).

Regarding claim 1, Huang teaches a method for generating a video using user image/video comprising: 
providing an user image/ video (Huang [0032] the target face image is an image designated by a user) based on user input to a processor (Huang [0023] a device for processing a video), the user image/ video comprises a face (Huang [0034] the target face image is an image designated by a user);
receiving a scene video which comprises a body model of a person (Huang Fig. 2 showing “first face image in second frame image”) whereas body model of a person represent an image of a human with specified face region (Huang [0026] target recognition is performed on each frame in an input video to obtain M frames containing a first face image);
extracting the face image/s from user image/video (obvious from Huang [0025] the first face image in the M frames is replaced with a target face image. Note: It is obvious to one of ordinary skill in the art before the effective filing date of the current application that the replacement requires prior extraction of the target face image); 
receiving a face position information in different frames of scene video (Huang [0030] face features of each frame are extracted, Huang [0039] determine positions of facial features (such as eyes, eyebrows, the nose, the mouth, the outer contour of the face) based on the face recognition; 
processing the extracted face image/s and the frames of the scene video using the face position information (Huang [0035] the first face image in each of the M frames is replaced with the target frame to obtain the first output frame); 
generating processed video, the processed video comprises the face and the 'body model aligned together to represent a single Huang [0035] the face alignment processing is performed on the target face image to obtain the target frame), Huang [0025] the first face image in the M frames is replaced with a target face image to obtain M first output frames) person whose face shape is similar as the shape of user image/video (Obvious from Fig. 2 first output frame image),
whereas face region is the space for face with/without neck portion (Huang [0039] the outer contour of the face) and/or hair in scene video frame, 
wherein the face position information comprises at least one of tilt of face, orientation of face, geometrical location of face region, boundary of face region (Huang  [0039] determine positions of facial features (such as eyes, eyebrows, the nose, the mouth, the outer contour of the face)) ,and zoom of the face region, and 
whereas extracted face image is defined by the face or the face with/without neck portion and/or hair (Huang target face image in Fig. 2) and/or nearby portion in user image (Huang target face image in Fig. 3).

Regarding claim 2, Huang teaches the method according to the claim 1,wherein scene video is pre-processed to provide the scene video where body model of person is with removed face region (obvious from Huang [0025] the first face image in the M frames is replaced with a target face image. Note: It is obvious to one of ordinary skill in the art before the effective filing date of the current application that replacing the face image requires removing the face region of the body model to replace it with user face).

Regarding claim 3, Huang teaches the method according to claim 1, wherein extracting the face image comprises extracting the face cropped with neck from user image/video (Huang Fig. 2 first output frame image showing head and neck).

Regarding claim 4, Huang teaches the method according to claim 1, wherein extracting the face image comprises extracting the face cropped with hair from user image/video (Huang Fig. 2 first output frame image showing head and hair). 

Regarding claim 5, Huang teaches the method according of to claim 1, wherein extracting the face image comprises extracting the region from user image, which includes face (Huang [0032] the face features of the each of the M frames are replaced with the face features of the target face image).

Regarding claim 6, Huang teaches the method according to claim 1, wherein extracting the face image based on a extraction input, wherein the extraction input comprises selection of at least one of face, hair, neck (Huang Fig. 2 first output frame image showing head, hair, and neck), region around face.

Regarding claim 10, Huang teaches the method according to claim 1, wherein the video with user image/s is processed with background image/video to generate processed video (Huang Fig. 3 showing first output frame image comprising the target image background)

Regarding claim 11, Huang teaches the method according to claim 1, wherein the input scene video is provided with removed face with face position information of each frame (Huang [0032] the face features of the each of the M frames are replaced with the face features of the target face image, Huang [0034] By performing inverse alignment processing on a converted target face image, a face image with a face position coincident with that of the target face image).

Regarding claim 13, Huang teaches the method according to claim 1, comprising: 
- receiving a face area Information (Huang [0044] a face region image corresponding to the target feature point set is obtained)comprising information of at least an area showing hair, head and/ or neck wearable, face wearable and an object covering face of body model, in different frames of scene video (Huang [0039 feature point locating is performed on the first face image in a first frame in the M frames to obtain a first feature point set).. the points in FIG. 4 represent locations of feature points of the face image, in which each feature point corresponds to one feature value); 
- processing the extracted face image and the frames of the scene video using the information of face position information and the face area information (Huang [0044] face region image is synthesized with the first frame after the face-swap to obtain M frames after face-swap).

Regarding claim 15, Huang teaches the method according to claim 1, wherein providing a group photo or a single person video or group video based on user input, and selecting a face based on selection user input (Huang [0051] the preset face image base includes a plurality of types of face images, and at least one target face image may be selected from the preset face image base), processing the group photo or the single person video or the group video based on the selection user input to generate the user image/video with face. (Huang [p0051] When a plurality of target face images are determined, an instruction for designating an image for face-swap may be received, such that a target face image to be finally converted is determined, or the plurality of target face images may be all converted and then provided to the user for selecting).

Regarding claim 17, Huang teaches the method according to claim 1, comprising: 
- processing the scene video to elect the face region of body model of the person in scene video by the processor from the scene video frames (Huang [0038] feature point locating is performed on the first face image in a first frame in the M frames to obtain a first feature point set); and 
- generate face position information (Huang [0039] determine positions of facial features (such as eyes, eyebrows, the nose, the mouth, the outer contour of the face)).

Regarding claim 19, Huang teaches the method according to claim 1 comprises: 
- merging of extracted face image/s with the body model of person at neck (Huang [0039] the outer contour of the face) in the scene video frame/s (Huang [0070] performing the face-swap between any frame containing the first face image and the target face image to obtain the first output frame, and performing the image synthesis on each of the extracted target feature point). 

 Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of Seidel eta al. (US 20130330060 A1).

Regarding claim 7, Huang teaches the method according to claim 1, but does not teach
wherein the scene video is provided as per the body shape and/ or size information provided by the user.
In a similar endeavor, Seidel et al. teach
wherein the scene video is provided as per the body shape and/ or size information provided by the user (Seidel [0041] The inventive reshaping interface allows the user to generate a desired 3D target shape, Seidel [0062] simulate the desired appearance of the actor on screen, even if his true body shape and proportions do not match the desired look).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have n modified Huang et al. by incorporating Seidel et al. body shape generation to arrive at the invention.
The motivation of doing so would have satisfied the user desire.

Regarding claim 8, Huang teaches the method according to claim I, but does not teach
 wherein the person's body in scene video is reshaped to be in different shape and size.
In a similar endeavor, Seidel eta l. teach
wherein the person's body in scene video is reshaped to be in different shape and size (Seidel [0048] able to perform a large range of semantically guided body reshaping operations on video data of many different formats that are typical in movie and video production).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have n modified Huang et al. by incorporating Seidel et al. body reshaping to arrive at the invention.
The motivation of doing so would have satisfied the user desire.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of Dreessen (US 20180357472 A1)

Regarding claim 9, Huang teaches the method according to claim 1, but does not teach
 wherein the scene video comprises a background, and processing the scene video to remove the background.
In a similar endeavor, Dreessen teaches
wherein the scene video comprises a background, and processing the scene video to remove the background ([0194] Editing the target video for comparison can include identifying and removing all or part of a background).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Huang et al. by incorporating Dreessen background removal to arrive at the invention.
The motivation of doing so would have produced a better quality video.

 Claims 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of Garrido et al. (Automatic Face Reenactment, 2014 IEEE Conference on Computer Vision and Pattern Recognition).

Regarding claim 12, Huang teaches the method according to claim I, but does not teach
wherein at least a set of user images are provided which show same face in two slightly different perspective and are processed with a set of video which shows same scene in slightly different perspective to generate a set of video which show user image with body of person in scene video in slightly different perspective.
In a similar endeavor, Garrido et al. teach
wherein at least a set of user images are provided which show same face in two slightly different perspective and are processed with a set of video which shows same scene in slightly different perspective to generate a set of video which show user image with body of person in scene video in slightly different perspective (Garrido page 1 col 2 we adapt the head pose and face shape of the selected source frames to match those of the target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have n modified Huang et al. by incorporating Garrido et al. frames of different poses to arrive at the invention.
The motivation of doing so would have produced a proper composite of the user’s face in the target video sequence.

Regarding claim 14, Huang teaches the method according to claim 1, but does not teach
 wherein the scene video frames comprises at least a vehicle, a background, a helmet, hair.
In a similar endeavor, Garrido et al. teach
wherein the scene video frames comprises at least a vehicle, a background, a helmet, hair (Garrido page 1 col 1 conserving the hair, face outline, and skin color, as well as the background and illumination of the target video).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have n modified Huang et al. by incorporating Garrido et al. background conserving to arrive at the invention.
The motivation of doing so would have produced a proper composite of the user’s face in the target video sequence.

Regarding claim 18, Huang teaches the method according to claim 1 but does not teach comprising: 
- receiving skin tone input related to skin tone or detecting skin tone information from the face of the user image/video; 
- providing the video frames of the body model in matching skin tone either from a database based on the skin tone input/ skin tone information or by processing the body model skin colour based on the skin tone input/ skin tone information in scene video frames.
In a similar endeavor, Garrido et al. teach
- receiving skin tone input related to skin tone or detecting skin tone information from the face of the user image/video; 
- providing the video frames of the body model in matching skin tone either from a database based on the skin tone input/ skin tone information or by processing the body model skin colour based on the skin tone input/ skin tone information in scene video frames (Garrido section 6.2 The lighting of the target sequence, and the skin appearance and hair of the target actor, should be preserved).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have n modified Huang et al. by incorporating Garrido et al. conserving skin appearance to arrive at the invention.
The motivation of doing so would have produced a proper composite of the user’s face in the target video sequence.

Regarding claim 20, Huang teaches the method according to claim 1 but does not teach comprising: 
- processing the extracted face in different frame/s of scene video with at least one of environment lighting, shading, overlay glass effect on/around the face 
In a similar endeavor, Garrido et al. teach
- processing the extracted face in different frame/s of scene video with at least one of environment lighting, (Garrido section 6.2 The lighting of the target sequence, and the skin appearance and hair of the target actor, should be preserved), shading, overlay glass effect on/around the face 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have n modified Huang et al. by incorporating Garrido et al. conserving environment lighting to arrive at the invention.
The motivation of doing so would have produced a proper composite of the user’s face in the target video sequence.

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of Sharma et al. (US 7734070 B1)

Regarding claim 16, Huang teaches the method according to claim 1, but does not teach
 wherein the scene video comprises more than one body model of persons, the method comprising: 
- providing one or more user image/video having one or more faces and selecting faces for body models based on user selection input .
In a similar endeavor, Sharma et al. teach
wherein the scene video comprises more than one body model of persons (Sharma col 5 lines 45-46 selection menu for the available replaceable actors’ images through said interaction interfaces), the method comprising: 
- providing one or more user image/video having one or more faces and selecting faces (Sharma col 5 lines 48 the replacing users' images are decided) for body models based on user selection input (Sharma col 5 lines 43-45 the person can manually select the replaceable actor’s images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have n modified Huang et al. by incorporating Garrido et al. conserving environment lighting to arrive at the invention.
The motivation of doing so would have allowed the user to select desirable images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644